Exhibit 10.3

1. THIS CONTRACT IS A RATED ORDER

RATING

PAGE

OF

PAGES

AWARD/CONTRACT

UNDER DPAS (15 CFR 350)

[g221291kd01i001.gif]

 

1

31

2.  CONTRACT (Proc. Inst. Ident.)  NO.

3.  EFFECTIVE DATE

4.  REQUISITION/PURCHASE REQUEST/PROJECT NO.

DTFH61-06-D-00030 

October 1, 2006

21-21-6071 & 21-21-6271

5.  ISSUED BY

CODE

 

HAAM 30-D

6.  ADMINISTERED BY (If other than Item 6)

CODE

 

 

 

 

 

 

 

 

Department of Transportation
Federal Highway Administration
Office of Acquisition Management
400 7th St., S.W., Room 4410, Washington, DC 20590-0001

Same as Block #5

 

 

 

7.  NAME AND ADDRESS OF CONTRACTOR (No. street, county, state and ZIP Code)

8.  DELIVERY

 

 

 

Iteris, Inc.

o  FOB ORIGIN

x  OTHER (See below)

1515 South Manchester Avenue

9.  DISCOUNT FOR PROMPT PAYMENT

Anaheim, CA 92802

 

 

 

 

 

 

 

 

 

 

10. SUBMIT INVOICES

 

ITEM

 

 

(4 copies unless other-
wise specified)   TO THE

 

[g221291kd01i001.gif]

CODE

FACILITY CODE

ADDRESS SHOWN IN:

 

See Block #5

11.  SHIP TO/MARK FOR

CODE

 

 

12.  PAYMENT WILL BE MADE BY

CODE

HABF24

See Part I, Section F

 

Federal Highway Administration, Finance Division,
Room 4314, 400 7th St., S.W.,
Washington, DC 20590-0001

 

 

 

 

 

 

13.  AUTHORITY FOR USING OTHER THAN FULL AND OPEN COMPETITION:

14.  ACCOUNTING AND APPROPRIATION DATA

 

 

 

o  10 U.S.C. 2304(c)(     )

o  41 U.S.C. 253(c)(     )

15X0439060-0000-021J600600-2101000000-25305-61006600  = $200,000

15A.  ITEM NO.

15B.  SUPPLIES/SERVICES

15C.  QUANTITY

15D.  UNIT

15E.  UNIT PRICE

15F.  AMOUNT

 

“National Intelligent Transportation Systems (ITS) Architecture Evolution and
Support”

 

 

 

 

 

 

 

 

 

 

 

Total Potential Amount (Including Options):

 

 

 

 

 

$24,529,659

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

15G.  TOTAL AMOUNT OF CONTRACT

[g221291kd01i001.gif]

$24,529,659

16.  TABLE OF CONTENTS

(ü)

SEC.

DESCRIPTION

PAGE(S)

(ü)

SEC.

DESCRIPTION

PAGE(S)

 

PART I - THE SCHEDULE

PART II - CONTRACT CLAUSES

 

X

A

SOLICITATION/CONTRACT FORM

1

x

I

CONTRACT CLAUSES

28-30

 

X

B

SUPPLIES OR SERVICES AND PRICE/COST

2

PART III - LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACH.

 

X

C

DESCRIPTION/SPECS./WORK STATEMENT

3-8

x

J

LIST OF ATTACHMENTS

31

 

X

D

PACKAGING AND MARKING

8-9

PART IV - REPRESENTATIONS AND INSTRUCTIONS

 

X

E

INSPECTION AND ACCEPTANCE

9

 

K

REPRESENTATIONS, CERTIFICATIONS

 

 

X

F

DELIVERIES OR PERFORMANCE

9-12

 

 

AND OTHER STATEMENTS OF OFFERORS

 

 

X

G

CONTRACT ADMINISTRATION DATA

12-19

 

L

INSTRS., CONDS., AND NOTICES TO OFFERORS

 

 

x

H

SPECIAL CONTRACT REQUIREMENTS

20-27

 

M

EVALUATION FACTORS FOR AWARD

 

 

CONTRACTING OFFICER WILL COMPLETE ITEM 17 OR 18 AS APPLICABLE

 

17.  o  CONTRACTOR’S NEGOTIATED AGREEMENT  (Contractor is required to sign this
document and return __9__ copies to issuing office.)  Contractor agrees to
furnish and deliver all items or perform all the services set forth or otherwise
identified above and on any continuation sheets for the consideration stated
herein.  The rights and obligations of the parties to this contract shall be
subject to and governed by the following documents:  (a) this award/contract,
(b) the solicitation, if any, and (c) such provisions, representations,
certifications, and specifications, as are attached or incorporated by reference
herein.  (Attachments are listed herein.)

18.  o  AWARD  (Contractor is not required to sign this document.)  Your offer
on Solicitation Number _________________________________________, including the
additions or changes made by you which additions or changes are set forth in
full above, is hereby accepted as to the items listed above and on any
continuation sheets.  This award consummates the contract which consists of the
following documents:  (a) the Government’s solicitation and your offer, and (b)
this award/contract.  No further contractual document is necessary.

 

 

19A.  NAME AND TITLE OF SIGNER   (Type or print)

20A.  NAME OF CONTRACTING OFFICER

Iteris, Inc. [***]

[***]

 

 

19B.  NAME OF CONTRACTOR

19C.  DATE SIGNED

20B.  UNITED STATES OF AMERICA

20C.  DATE SIGNED

 

 

 

 

 

8/29/2006

 

9/1/06

 

[***]

 

 

BY

[***]

 

 

 

(Signature of person authorized to sign)

 

 

 

(Signature of Contracting Officer)

 

 

NSN 7540-01-152-8069

26-107

 

STANDARD FORM 26

(REV. 4-85)

 

 

 

PREVIOUS EDITION UNUSABLE

Computer Generated

 

Prescribed by GSA

 

 

 

FAR (48 CFR) 53.214(a)

--------------------------------------------------------------------------------

[***]      Confidential treatment has been requested for the bracketed
portions.  The confidential redacted portion has been omitted and filed
separately with the Securities and Exchange Commission.

 

1


--------------------------------------------------------------------------------



P A R T  I

SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS

The Contractor shall furnish all the necessary facilities, materials, and
personnel and shall perform technical non-personal services and program support
necessary under this contract entitled “National Intelligent Transportation
Systems (ITS) Architecture Evolution and Support”.  Such services and program
support shall be rendered to the Federal Highway Administration (FHWA) through
the issuance of cost-plus-fixed-fee task orders under this Indefinite
Delivery/Indefinite Quantity (IDIQ) contract.

The total estimated amount (maximum) for the performance of this indefinite
delivery/indefinite quantity contract (Base Period, plus three option years) is
$24,529,659. That amount consists of an estimated total aggregate cost of [***]
plus an aggregate fee of [***].

The estimated amount for the performance of the Base Period (two years) of this
contract is $9,841,693, consisting of an estimated cost of [***] plus an
aggregate fee of [***].

The estimated amount for the performance of the First Option Year (one year) of
this contract is $4,884,756, consisting of an estimated cost of [***] plus an
aggregate fee of [***].

The estimated amount for the performance of the Second Option Year (one year) of
this contract is $4,887,264, consisting of an estimated cost of [***] plus an
aggregate fee of [***].

The estimated amount for the performance of the Third Option Year (one year) of
this contract is $4,915,947, consisting of an estimated cost of [***] plus an
aggregate fee of [***].

All travel shall be reimbursed at cost in accordance with the travel and per
diem clause (reference Section G).  Travel and per diem shall not exceed [***]
for the entire period of performance (Base plus all Option Years).

See “LEVEL OF EFFORT REQUIRED TO ACCOMPLISH WORK”, ON PAGE 10, for Minimum Order
Amount.

 

 

--------------------------------------------------------------------------------

[***]                 Confidential treatment has been requested for the
bracketed portions.  The confidential redacted portion has been omitted and
filed separately with the Securities and Exchange Commission.

2


--------------------------------------------------------------------------------


SECTION C - DESCRIPTION/SPECIFICATIONS/WORK STATEMENT

BACKGROUND

A consensus National ITS Architecture was developed in June 1996 to serve as the
framework for Intelligent Transportation Systems deployment.  It culminated
nearly three years of effort by four teams, each representing the private
sector, the public sector, and academia.  The effort was led by the U.S. DOT,
with each team tasked to engage and involve stakeholders from around the country
to help shape this national effort.

Following development, the U.S. DOT recognized the need for subsequent ongoing
tasks to be accomplished to maximize the return on the investment.  The first
task is the evolution of the National ITS Architecture – to maintain it in a
current status and to integrate new user services as needs are identified and
articulated.  Modifications have been made based upon input received from
deployment programs throughout the country as well as from emerging ITS
standards.  Version 5.0 of the National ITS Architecture, incorporating the new
security additions and other changes, was distributed on CD ROM in December
2003.  The next version will likely incorporate other new user services, as well
as focus on dedicated short range communications needs and updates in other
areas of the Architecture.  The National ITS Architecture thus continues to be
the definitive and accurate reference for ITS deployment planning.

The second major follow-on task is deployment support.  Several levels of
workshops were initiated in late 1999 to support Metropolitan Planning
Organizations (MPOs) and statewide development of regional and project
architectures.  More than 100 of these workshops were conducted between CY 2000
and CY 2006.  A software tool, Turbo Architecture, was developed and made
available for distribution in 2000 to facilitate the process of developing these
architectures, using the National ITS Architecture as a reference.  Version 3.0
was released in May 2004 to be in synch with the National ITS Architecture
Version 5.0 and reflect the FHWA Rule and FTA Policy on Architecture and
Standards.  A major training program has been successfully executed with more
than 150 presentations to over 3000 persons throughout the country.  Outreach
programs have been supported with presentations being given at major
transportation forums throughout the country as well as internationally. 
Finally, there has been an ongoing effort to support the ITS Standards and the
Systems Engineering Programs, both outgrowths of the Architecture Development
Program, and ensure that they remain linked as that is essential for the
continued deployment of ITS systems.

CONTRACT OBJECTIVES

The objectives of this contract are to:

1.                                       Conduct an architecture evolution
effort to include evaluating/executing changes due to deployment experiences,
changes in requirements, development of ITS standards, and changes in U.S. DOT
policy.  Integrate new user services into the National ITS.

2.                                       Provide ITS deployment support that
enhances the transportation planning process and uses the National ITS
Architecture in the development of regional and project architectures.

3


--------------------------------------------------------------------------------


3.                                       Maintain and support the Turbo
Architecture software application.  Update it to conform to new versions of the
National ITS Architecture.

4.                                       Participate in outreach and training
efforts to explain the use of the National ITS Architecture to U.S. DOT resource
centers and division offices and assist efforts to explain the use of the
Architecture to state and local planners, implementers, integrators, and
manufacturers.

5.                                       Assist U.S. DOT policymakers in
defining policy consistent with the National ITS Architecture and supporting
SAFETEA-LU and subsequent legislation.  Ensure that the Architecture reflects
new policies.

6.                                       Support the ITS Standards development
program and the mapping of ITS standards to the National ITS Architecture.

7.             Support the Systems Engineering program including education and
outreach.

8.                                       Support coordination with other ITS
Joint Program Office (JPO) activities (e.g., the major initiatives, etc.)


SCOPE

The Contractor will provide for continued technical enhancement and evolution of
the National ITS Architecture, which was developed to serve as a framework for
national ITS deployments.  The Contractor will provide support to the U.S. DOT
by ensuring that the National ITS Architecture is maintained and kept up-to-date
and reflects all changes, additions, and corrections necessitated by the
continually evolving ITS program.  The Contractor will ensure the Architecture
remains current and inclusive through the integration of new, stakeholder
supported user services, and will support the U.S. DOT by providing technical
advice regarding policies and actions that might affect the National ITS
Architecture.  In addition, the Contractor will support the FHWA deployment
support program by conducting training and workshops to help explain regional
and project architectures to regional/state/local implementers, and performing
outreach to the various administrations and their constituents within U.S. DOT
that are affected by the National ITS Architecture.  Finally, the Contractor
will support two programs that are related to and outgrowths of the Architecture
Program, the ITS Standards Program and the Systems Engineering Program.


DELINEATION OF WORK

The Contractor shall not incur costs under the following Tasks A, B, and C
except in performing Task Orders.

In order to accomplish the contract objectives, the following list of task areas
shall be performed:


TASK AREA A – ARCHITECTURE PROGRAM MANAGEMENT

The Contractor will provide advice and recommendations to the U.S. DOT regarding
issues that may specifically impact the National ITS Architecture.  Specific
activities may include:

4


--------------------------------------------------------------------------------


1.                                       Analyze aspects of the Architecture
program, attend regular ITS JPO meetings (policy, quarterly reviews, etc.), and
deliver required program status briefings and reports to the U.S. DOT.

2.                                       Review and provide recommendations on
the necessary facilities, staff and equipment required to effectively carry out
Architecture program objectives.

3.                                       Provide the ITS JPO Architecture
Program Manager strategic advice and recommendations concerning the current
direction and near-term future of the Architecture program.

4.                                       Consult with and provide
recommendations to the ITS JPO Architecture Program Manager on planning issues
related to the daily management of the Architecture program, to include
maintenance of the National ITS Architecture, architecture and standards policy,
and architecture related training and workshops.

5.                                   Provide the ITS JPO Architecture Program
Manager advice and consultation regarding contractual issues.

6.                                       Develop papers and make presentations
regarding the National ITS Architecture and deployment issues at forums that may
include the ITS-America Annual Meeting, the AASHTO Annual Meeting, and the ITE
Annual Meeting.

7.                                       Provide the ITS JPO Architecture
Program Manager technical advice and reviews of ITS standards development,
testing, and deployment efforts, especially as related to the National ITS
Architecture.


TASK AREA B - ARCHITECTURE EVOLUTION (MAINTENANCE AND NEW USER SERVICES)

Under the overall management of the U.S. DOT, the Contractor will provide
administrative and technical support in maintaining and evolving the National
ITS Architecture.  Specific activities may include:

1.                                       Maintain architecture configuration
control while addressing major and minor updates to the National ITS
Architecture documentation.

2.                                       Keep abreast of other ITS developments
and deployments that may require changes to the National ITS Architecture and
propose such changes when they are identified.

3.                                       Evaluate proposed changes to the
National ITS Architecture to determine their impact on the Architecture itself
and to other on-going U.S. DOT activities, and integrate them into the National
ITS Architecture following ITS JPO approval.

4.                                       Maintain the integrity of the National
ITS Architecture documentation set, especially the architecture definition. 
Provide CD ROM versions of the National ITS Architecture following all major
updates.  Provide web-based changes to reflect all updates, both major and
minor.

5.                                       Integrate new user services into the
Architecture in response to the stakeholders’ articulating emerging needs and
following ITS JPO approval of the new user service.

5


--------------------------------------------------------------------------------


6.                                       Maintain the Turbo Architecture
software tool as required to fully utilize upgrades to the National ITS
Architecture definition and to respond to the FHWA Rule and FTA Policy on
Architecture and Standards.

7.                                       Participate in architecture related
activities within the major U.S. DOT initiatives and integrate relevant elements
into the National ITS Architecture.

8.                                       Maintain the National ITS Architecture
website and all appropriate documentation, to include the latest versions, major
(also on CD ROM) and minor (web based only).


TASK AREA C – DEPLOYMENT SUPPORT

The Contractor will provide overall support to the U.S. DOT in ensuring that the
National ITS Architecture is considered in all local and national ITS
deployments.  The Contractor will provide limited training support to public
sector (federal) personnel and others as may be subsequently tasked.  The
Contractor will support architecture outreach efforts to U.S. DOT resource
centers and division offices, state and local implementers, the various
administrations within the U.S. DOT, and other stakeholders as required. 
Specific activities may include:

1.                                       Provide technical assistance to the
Architecture Field Support Team (AFST), other Federal employees, and FHWA
contractors as needed on the National ITS Architecture and regional ITS
architecture development, deployment, use, and maintenance.  This may be in the
context of achieving consistency with the requirements addressed in the FHWA
Rule and FTA Policy on Architecture and Standards.

2.                                       Provide regional and project ITS
architecture reviews and assessments, including those done on-site.

3.                                       Provide software support for the Turbo
Architecture software tool.  Provide technical support to Turbo Architecture
users.

4.                                       Support development and maintenance of
ITS architecture guidance documentation.  Coordinate with U.S. DOT and other
U.S. DOT contractors in any architecture guidance document development.

5.                                       Develop materials for regional
architecture workshops that may involve various aspects of the architecture
process to include the regional planning process and the development, use, and
maintenance of regional architectures and project architectures.

6.                                       Present architecture workshops (2-day
or more) and seminars (1-day) at sites around the country, hosting from one to
four different regions, using detailed knowledge of the National ITS
Architecture and experience and lessons learned with regional ITS architectures.

7.                                       Support the NHI training courses
“Deploying the National ITS Architecture” and “Turbo Architecture Software
Training”.

8.                                       Develop issue papers encompassing a
wide range of architecture topics including relationship with the transportation
planning process, regional and project architectures, security issues, and other
current topics involving the National ITS Architecture.

6


--------------------------------------------------------------------------------


9.             Develop and conduct systems engineer process workshops and
seminars.

10.                                 Provide systems engineering process
technical assistance to the FHWA Division Offices and Resource Centers.

11.                                 Develop white papers and issue papers, as
tasked, to address systems engineering and its relationship to the
transportation planning process.

HARD COPY PUBLICATIONS

PUBLICATIONS FOR ALL FHWA OFFICES

All applicable reports shall be prepared in accordance with the “Guidelines for
Preparing Federal Highway Administration Publications” (FHWA-AD-88-001), dated
January 1988, and as amended by Change 1 dated May 20, 1994.  Specifically, the
contractor shall provide the government with the following for each report
developed under this contract:

A completed Technical Report Documentation Page, Form DOT 1700.7 (8-72), which
is located via the Internet at http://www.bts.gov/itc/1770-7.pdf.  This form is
necessary to ensure all reports are entered into the National Technical
Information Service database.

A printed version of the report:  A camera-ready copy (a publication term used
to define the finished manuscript), including all artwork (illustrations or
photographs) ready for printing by photographic or other means.

An electronic version of the report:  An electronic version of the report is
necessary to upload into the clearinghouse library (otherwise, scanning in the
report is required and this is a time-consuming labor-intensive exercise.)) All
photographs and negatives used within the report are property of DOT.

ELECTRONIC MEDIA

 HTML Coding

For documents (generally under 50 pages) to be coded by DOT staff: To submit
electronic files to be coded by DOT staff the document should be sent in Word
2000 or above, with graphic files sent separately in either jpeg or gif format.

For documents over 50 pages to be coded by external sources: All web-enabled
documents should be coded in HTML 3.2 or above, to be viewed in Netscape or
Internet Explorer browser versions 3.0 or better.  Design and function need to
be pre-approved by the COTR.

Any scripting beyond HTML needs to be pre-approved by the COTR.  Documents
should be broken down into manageable files and graphics should either be jpeg
or tif and as small as possible (less than 50k).  The usage of frames is
permissible.  Commented code should be used

7


--------------------------------------------------------------------------------


to support future revisions.  Color codes should be hexadecimal, not word
codes.  These tags should be used: <b>not<strong>, <I>not<em>.  Furthermore,
<u>(underlining) should not be used.  End paragraph tags</p> are not necessary. 
Animated graphics should not loop endlessly.

GRAPHICS

Request for artwork to be designed for the web should be accompanied by
originals (photos, slides, existing artwork, etc.) if possible.  These will then
be used as reference to check color.  Electronic files submitted for inclusion
in the graphic should be saved in a jpeg or tif format with a resolution of 300
pixels/inch.

If there is an existing design that the graphic needs to tie into, or if there
is a possibility that variations of this graphic may be used in the future, this
should be discussed upon submitting graphic request.

PRESENTATION  MATERIALS

Presentation materials that are prepared for conferences, briefings, courses,
workshops, etc., and developed in electronic format shall be submitted in hard
copy format as well as in the program of origin that is acceptable to DOT.  Art
must be produced in a program that can export an interchange file format that
can be imported into other files, such as reports.  Photos must be in tif or
jpeg format, with on-screen preview and with line screen appropriate for
printing.

COMPLIANCE WITH REHABILITATION ACT AND ACCESS BOARD STANDARDS

In compliance with FAR 39.2 and TAM NOTE 01-03/Section 508 of the Rehabilitation
Act, please note the following requirement:

The Contractor must ensure that any and all electronic documents which it
prepares will meet the requirements of Section 508 of the Rehabilitation Act. 
The Rehabilitation Act requires that all electronic products prepared for the
Federal Government be accessible to persons with disabilities, including those
with vision, hearing, cognitive, and mobility impairments.  The Contractor can
view Section 508 of the Rehabilitation Act (http://www.accessboard.gov/508.htm)
and the Federal IT Accessibility Initiative (Home Page) (http://section508.gov/)
for detailed information.

The FHWA has determined that the accessibility requirements contained in the
Electronic and Information Technology Accessibility Standards, Section 1194.22,
“Web-based intranet and internet information and applications”, apply to this
work.  The standards are available at
www.access-board.gov/sec508/508standards.htm.

8


--------------------------------------------------------------------------------


SECTION D - PACKAGING AND MARKING

PACKAGING

Preservation, packing, and packaging of items for shipment shall be in
accordance with commercial practice and adequate for acceptance by common
carrier for safe transportation at the most economical rates.

SHIPMENT AND MARKING

Shipment of deliverable items shall be as follows:

Ship to:                                           Federal Highway
Administration
ITS Joint Program Office
Room 3416
400 Seventh Street, S.W.
Washington, DC  20590

ATTN:  Lee Simmons, HOIT-1

F.O.B. POINT

The F.O.B. point for all items under this contract is:

Federal Highway Administration
400 Seventh Street, S.W.
Washington, DC  20590

All items shall be shipped F.O.B. Destination.

SECTION E - INSPECTION AND ACCEPTANCE

All work hereunder shall be subject to review and acceptance by the Government.

52.252-2                Clauses Incorporated By Reference (Feb 1998)

This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text.  Upon request, the Contracting
Officer will make their full text available.  Also, the full text of a clause
may be accessed electronically at this address:  http://www.arnet.gov/far/  (the
Official GSA Site of the Federal Acquisition Regulations (FAR))

52.246-5     Inspection of Services - Cost-Reimbursement.     APR 1984

9


--------------------------------------------------------------------------------


SECTION F - DELIVERIES OR PERFORMANCE

PERIOD OF PERFORMANCE

The period of performance for this contract is twenty-four (24) months from on
the effective date of the contract.  The period of performance for each specific
task order will be determined prior to the effective date of that task order. 
All work and services hereunder, including preparation and submission of the
final report, shall be completed on or before the completion date of this
contract, or the date specified on a given task order, whichever is later.  Task
Orders may be issued up to the final day of this contract, and the contract will
remain in force to allow for completion of all Task Orders issued.  However, the
Government shall not issue, and the Contractor shall not accept, any new task
orders issued subsequent to the performance period of this contract.

52.217-9 Option to Extend the Term of the Contract. (MAR 2000)

(a) The Government may extend the term of this contract by written notice to the
Contractor within 30 days before the contract’s Base Period ends, provided that
the Government gives the Contractor a preliminary written notice of its intent
to extend at least 60 days before the contract expires.  The preliminary notice
does not commit the Government to an extension.

(b) If the Government exercises this option, the extended contract shall be
considered to include this option clause.

(c) The total duration of this contract, including the exercise of any options
under this clause, shall not exceed 60 months (5 years).

LEVEL OF EFFORT REQUIRED TO ACCOMPLISH WORK

MAXIMUM:

In the performance of cost-plus-fixed-fee task orders issued during the base
period of performance of 24 months (two years) pursuant to this contract, the
contractor shall provide a maximum of 65,400 direct productive labor hours of
technical effort.  Direct productive labor hours are defined as actual work
hours exclusive of vacation, holiday, sick leave, and all other absences.

MINIMUM:

The Government shall order a minimum of $200,000 for fully burdened effort
during the two-year base period.

DELIVERABLES/SCHEDULE OF WORK

The schedule of work and requirements for deliverables shall be performed in
accordance with the individual task orders, as negotiated in each Task Order.

10


--------------------------------------------------------------------------------


PLACE OF DELIVERY

A.                                    Invoices

To Contracts Office

Submit original and 1 copy of each invoice to:

Federal Highway Administration
Office of Acquisition Management, HAAM-30D
400 Seventh Street, S.W., Room 4410
Washington, D.C.  20590

Attn:       Adams JeanPierre
E-mail:    adams.jeanpierre@dot.gov

To Contracting Officer’s Technical Representative (COTR)

The contractor shall submit to the COTR one copy of each invoice.

B.                                    Regularly Recurring Reports

(1)  QUARTERLY PROGRESS REPORTS

To Contracting Officer’s Technical Representative (COTR)

The contractor shall submit to the COTR two hard copies of a Quarterly Progress
Report.

To Contracting Officer

Submit one hard copy of each Quarterly Progress Report to:

Federal Highway Administration
Office of Acquisition Management, HAAM-30D
400 Seventh Street, S.W., Room 4410
Washington, D.C.  20590

Attn:       Adams JeanPierre
E-mail:    adams.jeanpierre@dot.gov

52.242-15             STOP-WORK ORDER (AUG 1989) – ALTERNATE I (APR 1984)

(a)                                  The Contracting Officer may, at any time,
by written order to the Contractor, require the Contractor to stop all, or any
part, of the work called for by this contract for a period of 90 days after the
order is delivered to the Contractor, and for any further period to which the
parties may agree.  The order shall be specifically identified as a stop-work
order issued under this clause.  Upon receipt of the order, the Contractor shall
immediately

11


--------------------------------------------------------------------------------


comply with its terms and take all reasonable steps to minimize the incurrence
of costs allocable to the work covered by the order during the period of work
stoppage.  Within a period of 90 days after a stop-work order is delivered to
the Contractor, or within any extension of that period to which the parties
shall have agreed, the Contracting Officer shall either-

(1)           Cancel the stop-work order; or

(2)                                  Terminate the work covered by the order as
provided in the Termination clause of this contract.

(b)                                 If a stop-work order issued under this
clause is canceled or the period of the order or any extension thereof expires,
the Contractor shall resume work.  The Contracting Officer shall make an
equitable adjustment in the delivery schedule, the estimated cost, the fee, or a
combination thereof, and in any other terms of the contract that may be
affected, and the contract shall be modified, in writing, accordingly, if -

(1)                                  The stop-work order results in an increase
in the time required for, or in the Contractor’s cost properly allocable to, the
performance of any part of this contract; and

(2)                                  The Contractor asserts its right to the
adjustment within 30 days after the end of the period of work stoppage;
provided, that, if the Contracting Officer decides the facts justify the action,
the Contracting Officer may receive and act upon a proposal submitted at any
time before final payment under this contract.

(c)                                  If a stop-work order is not canceled and
the work covered by the order is terminated for the convenience of the
Government, the Contracting Officer shall allow reasonable costs resulting from
the stop-work order in arriving at the termination settlement.

(d)                                 If a stop-work order is not canceled and the
work covered by the order is terminated for default, the Contracting Officer
shall allow, by equitable adjustment or otherwise, reasonable costs resulting
from the stop-work order.

(End of clause)

52.252-2                                               CLAUSES INCORPORATED BY
REFERENCE  (FEB 1998)

This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text.  Upon request, the Contracting
Officer will make their full text available.

(End of Clause)

52.247-34             F.O.B.  Destination   (NOV 1991)

12


--------------------------------------------------------------------------------


SECTION G - CONTRACT ADMINISTRATION DATA

TASK ORDER PROCEDURE

All funds expended under this contract shall be incurred and accounted for under
individual Task Orders.

(1)                      Within the Direct Productive labor hours specified in
the LEVEL OF EFFORT REQUIRED TO ACCOMPLISH WORK clause of this contract, the
Contractor shall incur costs under this contract in the performance of task
orders and task order modifications issued in accordance with this ordering
procedure.  No other costs are authorized without the express written consent of
the Contracting Officer.

(2)                      The work will be conducted by the Contractor on an
as-needed basis, within the scope of the contract. The exact nature and extent
of the Contractor’s work under this contract will be based on written Requests
For Task Order Proposals (RFTOP) developed or reviewed by the Contracting
Officer’s Technical Representative (COTR), who will forward a copy of each
written RFTOP to the contractor.  Each RFTOP will include, as a minimum, the
following:

(a)                    Name of the COTR and Contracting Officer’s Task Manager
(COTM);

(b)                   Contract Number, due date and time for Government’s
receipt of proposal(s), and number of required copies of each proposal;

(c)                    Description of the work required;

(d)                   The COTM’s estimated maximum number of labor hours or
maximum price not-to-exceed, and other resources required;

(e)                    Documentation requirements;

(f)                      The COTM’s desired delivery/performance schedule;

(g)                   Quality assurance standards, as appropriate; and

(h)                   Travel authorized

(3)                      Within 14 calendar days after receipt of an e-mailed
RFTOP from the Government, or within any earlier or later deadline specified in
the RFTOP, the Contractor shall submit to the COTR and to the Contracting
Officer a Task Order Proposal.  (See addresses for COTR and Contracting Officer
in Section F of this contract).  Each such Task Order Proposal must clearly
reference on the outside of the submission envelope, and in a cover letter the
contract number and the particular RFTOP on which the Contractor is proposing.
Each such Task Order Proposal shall, at a minimum, contain all of the following:

13


--------------------------------------------------------------------------------


(a)          Thorough discussion of the technical approach for performing the
work, as required by the RFTOP.

(b)         Period of Performance and Schedule of Work, including an estimated
date of commencement of the work.

(c)          Estimated level of effort, types of staffing and number of hours by
sub-task, including those in (e) below.

(d)         Travel, equipment and materials estimates.

(e)          An estimate for subcontractors and consultants, including direct
labor hours and cost information, if applicable.

(f)            Estimated cost information broken down by cost element, including
any estimated computer usage time, if applicable; and estimated indirect costs
and inter-divisional transfer costs.

(g)         Subject to the restrictions stated below, the contractor may
include, in any Task Order Proposal, an allowance for managerial and
administrative costs estimated to be incurred in connection with that particular
Task Order, plus an allowance for any bid and proposal costs estimated to be
incurred in submitting a proposal for that particular Task Order.  Such
allowances, in the aggregate, shall not exceed 5% of all other costs being
proposed for that particular Task Order without the prior written consent of the
Contracting Officer.  Further, the contractor shall never propose, and shall
never accept, a double or a multiple recovery of any cost.  Thus, for example,
costs billed as direct costs under a Task Order shall not also be placed in any
of the contractor’s indirect cost pools.  Notwithstanding the permissibility of
an estimate for managerial, administrative, and bid & proposal costs under a
Task Order, costs shall be reimbursed only to the extent that they are actually,
allocably, reasonably and allowably incurred.

(h)         Total estimated cost and fixed fee for completion of the Task Order.

(4)                      Based on mutual agreement of the estimates, the FHWA
will issue a Task Order and the Contractor shall proceed with the conduct of the
work.

(5)                      Task Orders will contain, as a minimum, the following
information:

(a)          Name and signature of the Contracting Officer.

(b)         Contract Number, Task Order Number, and effective date.

(c)          Description of task(s) including deliverables.

(d)         Maximum number of contract labor hours or price not to exceed, and
other resources       authorized.

(e)          Dollar amount of negotiated fixed fee.

14


--------------------------------------------------------------------------------


(f)            Travel authorized.

(g)         Documentation and reporting requirements.

(h)         Delivery/performance schedule.

(i)             Accounting and appropriation data.

(j)             Any other necessary information.

(6)       The Contracting Officer may modify Task Orders in the same manner as
they are issued.

(7)                    If the Contractor at any time during work assignment
performance has reason to believe that the total incurred cost or number of
labor hours will exceed 75% the total estimate set forth in the Task Order, the
contractor will immediately notify the Contracting Officer, COTR, and COTM in
writing and suggest a revised estimate for completion of the work required there
under.  The Contracting Officer will make the final determination of the
approved cost for each Task Order.  The contractor’s cost incurred shall not
exceed the total estimated cost specified in each Task Order.  Costs incurred
that exceed the total estimated cost of a Task Order will not be reimbursed,
unless authorized in advance by the Contracting Officer.

(8)                    Any unresolved Task Order terms or conditions should be
subject to the DISPUTES clause.

(9)                    In the event that Task Orders extend beyond the
contract’s period of performance, the contract will remain in effect to
accommodate the completion of the Task Order(s).

(10)                In the event that there is a conflict between the
requirements of the contract, the Task Order, or the Contractor’s work plan, the
contract shall prevail followed in order of precedence by the Task Order and
finally, the Contractor’s work plan.

QUARTERLY PROGRESS REPORT

The Contractor shall furnish two (2) hard copies of a quarterly letter-type
progress report to the Contracting Officer’s Technical Representative and one
(1) to the Contracting Officer (CO), on or before the 15th of the month
following the calendar quarter being reported.  Each report shall contain
concise statements covering the research activities relevant to the study,
including:

1.         A brief description of the Task Order objective.

2.                         Budget and scheduling information including the date
the Task Order was initiated, the estimated completion date, original hours and
cost estimate, and a tabulation of hours and cost expended this quarter,
cumulative total to date, and needed to complete the work.

3.                           A brief description of the activities conducted
under the Task Order during the reporting period.

15


--------------------------------------------------------------------------------


4.                       A discussion of any problems encountered or anticipated
that might affect successful completion of the Task Order, together with
recommended solutions to such problems.

5.                       Any other pertinent information, including an analysis
and explanation of any cost over-runs.  Each quarterly progress report shall
also contain a budget summary showing planned, actual and cumulative hours and
costs for each active Task Order.

ANNUAL PROGRESS REVIEW

The applicable quarterly reports will be used as part of the annual performance
review conducted by the CORT with the contractor.  The Contractor shall revise
staffing, work assignments, and financial controls, as needed, based on annual
performance reviews.

TRAVEL AND PER DIEM

Travel and Per Diem authorized under this contract shall be reimbursed in
accordance with the Government Travel Regulations currently in effect, up to the
limit stated in SECTION B.  Current per diem rates are listed at:

http://policyworks.gov/org/main/mt/homepage/mtt/perdiem/travel.shtml

Travel requirements under this contract shall be met using the most economical
form of transportation available.  If economy class transportation is not
available, higher class transportation shall be approved in advance by the
Contracting Officer, and the request for payment voucher must be submitted with
justification for use of higher class travel indicating dates, times, and flight
numbers.  All travel shall be scheduled sufficiently in advance to take
advantage of offered discount rates, unless authorized by the Contracting
Officer.

The amount of reimbursement shall not exceed the maximum limit authorized in any
Task Order.  Specific conditions and limitation applicable to travel under this
contract are as follows:

1.                                       Local Travel - Reimbursement will not
be allowed for travel to or from the primary place of performance (i.e.,
Turner-Fairbank Highway Research Center (TFHRC) or DOT Headquarters) for those
employees assigned to work under this contract, or to and from the Contractor’s
local and headquarters office sites, or to and from the employee’s residence.

2.                                       Temporary Assignments - Any Task Order
requiring assignment of Contractor personnel at locations outside the primary
place of performance (i.e., TFHRC or DOT Headquarters) for less than 6 months
will be considered a temporary assignment.  Travel and per diem expenses as
allowable, incurred in performing temporary assignments may be billed in
accordance with Government Travel Regulations.

CONTRACTING OFFICER’S TECHNICAL REPRESENTATIVE (COTR)

The Contracting Officer (CO) has designated Lee Simmons as Technical
Representative (COTR) to assist in monitoring the work under this contract.  The
COTR is responsible for the technical administration of the contract and
technical liaison with the Contractor.  The COTR is NOT

16


--------------------------------------------------------------------------------


authorized to change the scope of work or specifications as stated in the
contract, to make any commitments, to otherwise obligate the Government, or to
authorize any changes which affect the contract price, delivery schedule, period
of performance, or other terms or conditions.

The Contracting Officer is the only individual who can legally commit or
obligate the Government for the expenditure of public funds.  The technical
administration of the contract shall not be construed to authorize the revision
of the terms and conditions of this contract.  The Contracting Officer shall
authorize any such revisions in writing.

FUNDS AVAILABLE

The clause entitled “LIMITATION OF FUNDS” applies to this contract.  Any
notification required on the part of the Contractor shall be made in writing to
the Contracting Officer with a copy to the COTR.  In the event that the contract
is not funded beyond the estimated cost set forth in the schedule, the
Contractor shall deliver to the Contracting Officer the data collected and the
material produced or in process or acquired in connection with the performance
of the project provided herein together with a summary report in five copies of
its progress and accomplishments to date.

a.                                       Currently, funds in the amount of two
hundred thousand dollars ($200,000) are obligated to this contract.

b.                                      Subject to the availability of funds and
an executed document by the Contracting Officer, an additional [***] may be
obligated to this contract.

PAYMENT

a.                                       The Contractor may be reimbursed for
direct and indirect costs incurred in the performance hereof as are allowable
under the provisions of Subpart 31.2, 31.3, 31.6, or 31.7 (as applicable) of the
Federal Acquisition Regulations in the not-to-exceed amount of [***] subject to
the Limitations of Funds Clause.

b.                                      The Contractor may request monthly
interim payments for costs incurred during the performance of this contract. 
Each monthly interim payment request shall be supported by a statement of costs
incurred by the Contractor in the performance of this contract and claimed to
constitute allowable costs.  Each monthly interim payment request shall be
submitted in accordance with Attachment No. 3, “The FHWA Billing Instructions
for Cost Reimbursement Contracts” to be considered proper for payment.  Prior
approval of the Contracting Officer is required if the contractor wishes to use
a different payment request form.

c.                                       In accordance with clause 52.232-25,
“Prompt Payment”, monthly interim payments will be made by the 30th day
following receipt of proper request for payment by the designated billing
office, unless audit or other review is considered necessary to ensure
compliance with the terms and conditions of the contract.  All interim payments
hereunder will be made upon further determination by the Contracting Officer
that the contractor is making adequate progress toward successful contract
completion.

 

 

--------------------------------------------------------------------------------

[***]                   Confidential treatment has been requested for the
bracketed portions.  The confidential redacted portion has been omitted and
filed separately with the Securities and Exchange Commission.

17


--------------------------------------------------------------------------------


d.                                      Final invoice payment shall be made upon
the Contracting Officer’s determination that all contract requirements have been
completed.  The payment due date for the final invoice shall be established in
accordance with the clause 52.232-25.

e.                                       In addition to reimbursing the
Contractor for allowable costs, the Government shall pay the Contractor the fee
negotiated for each particular Task Order – to the extent that the Task Order is
being satisfactorily performed.  The Contractor may claim the allocable portion
of the fee for any given Task Order, as a part of each applicable monthly
interim payment request.

The Contractor shall furnish an original and one (1) copy of each voucher for
payment to the Contracting Officer and one (1) copy to the Contracting Officer’s
Technical Representative.

INDIRECT COSTS

Pending the establishment of final indirect cost rates which shall be negotiated
based on audit of actual costs as provided in Subpart 42.7 of the Federal
Acquisition Regulation, the Contractor shall be reimbursed for allowable
indirect costs based on negotiated, provisional indirect rates as identified
below:

Indirect Cost Element:  

 

Rate:

 

Type:

 

Base (applied to):

Overhead

 

[***]

 

[***]

 

   [***]

 

This INDIRECT COST provision does not operate to waive the LIMITATION OF FUNDS
Clause.  The Contractor’s audited final indirect costs are allowable only
insofar as they do not cause the Contractor to exceed the total estimated costs
for performance of the contract listed on page 2 (SECTION B) and under the
PAYMENT provision above.

BILLING RATES

The provisional labor and indirect rates negotiated under this contract for
billing purposes shall remain in effect until revised rates have been approved
in writing by the Contracting Officer. The Contractor shall request new
provisional billing rates in writing, no more frequently than annually. Such
request shall delineate the current and proposed rates to be used, along with
the proposed effective date of new rates.

 

 

--------------------------------------------------------------------------------

[***]                 Confidential treatment has been requested for the
bracketed portions.  The confidential redacted portion has been omitted and
filed separately with the Securities and Exchange Commission.

18


--------------------------------------------------------------------------------


SUBCONTRACTS - ADVANCE NOTIFICATION AND CONSENT

Under this contract, the requirements of FAR 44.2, CONSENT TO SUBCONTRACTS, have
been fulfilled for the following subcontracts:

Subcontractor’s Name

 

Estimated Price for Base Period

 

 

 

Lockheed Martin Corporation

 

[***]

Consystec Corporation

 

[***]

Ice & Associates

 

[***]

Booz Allen Hamilton, Inc.

 

[***]

 

Any future change or revision to the Statement of Work or other applicable
aspects of this contract shall include the subcontract(s) only to the extent
that performance of the subcontract(s) is directly affected by the change or
revision.

KEY PERSONNEL

1252.237-73 Key Personnel (APR 2005)

KEY PERSONNEL
(APR 2005)

(a) The personnel as specified below are considered essential to the work being
performed under this contract and may, with the consent of the contracting
parties, be changed from time to time during the course of the contract by
adding or deleting personnel, as appropriate.

(b) Before removing, replacing, or diverting any of the specified individuals,
the Contractor shall notify the contracting officer, in writing, before the
change becomes effective.  The Contractor shall submit information to support
the proposed action to enable the contracting officer to evaluate the potential
impact of the change on the contract.  The Contractor shall not remove or
replace personnel under this contract until the Contracting Officer approves the
change.

The Key Personnel under this Contract are listed below.

(End of Clause)

The Contractor has designated [***] as the Program Manager (PM) and [***] the
Principal Investigator (PI).  In the event that either the Program Manager or
the Principal Investigator or both is (are) unable to continue performance under
this contract, the appointment of a replacement or replacements of equal caliber
shall be subject to the prior written approval of the Contracting Officer.

 

 

--------------------------------------------------------------------------------

[***]                 Confidential treatment has been requested for the
bracketed portions.  The confidential redacted portion has been omitted and
filed separately with the Securities and Exchange Commission.

19


--------------------------------------------------------------------------------


The Key Personnel and/or Facilities under this Contract: specify key personnel
and/or facilities

Key Personnel Name:

 

Discipline:

[***]

 

  Transportation Engineer

[***]

 

Systems Engineer

[***]

 

  Systems Engineer

[***]

 

Systems Engineer

[***]

 

Systems Engineer

[***]

 

 Transportation Engineer

[***]

 

Software Engineer

 

SECTION H - SPECIAL CONTRACT REQUIREMENTS

QUALIFICATIONS OF CONTRACTOR EMPLOYEES (DEVIATION) (MAY 2005) –
Alternate I (October 2005)

a. Definitions.  As used in this clause-  “Sensitive Information” is any
information that, if subject to unauthorized access, modification, loss, or
misuse, or is proprietary data, could adversely affect the national interest,
the conduct of Federal programs, or the privacy of individuals specified in The
Privacy Act, 5 U.S.C. 552a, but has not been specifically authorized under
criteria established by an Executive Order or an Act of Congress to be kept
secret in the interest of national defense or foreign policy.

b. Work under this contract may involve access to DOT facilities, sensitive
information, or resources (e.g., computer systems). To protect sensitive
information, which shall not be disclosed by the contractor unless authorized in
writing by the contracting officer, the contractor shall provide training to any
contractor employees authorized to access sensitive information, and upon
request of the Government, provide information to assist the Government in
determining an individual’s suitability to have authorization.

c. The Contracting Officer may require dismissal from work under this contract
those employees deemed incompetent, careless, insubordinate, unsuitable, or
otherwise objectionable, or whose continued employment is deemed contrary to the
public interest or inconsistent with the best interest of national security.

d. Contractor employees working on this contract must complete such forms, as
may be necessary for security or other reasons, including the conduct of
background investigations to determine suitability. Completed forms shall be
submitted as directed by the Contracting Officer. Upon the Contracting Officer’s
Technical Representative (COTR) or Project/Program Manager (PM) request, the
Contractor’s employees shall be fingerprinted, or subject to other
investigations as required.

e. The Contractor shall ensure that contractor employees are citizens of the
United States of America or an alien who has been lawfully admitted for
permanent residence or employment

 

 

--------------------------------------------------------------------------------

[***]                 Confidential treatment has been requested for the
bracketed portions.  The confidential redacted portion has been omitted and
filed separately with the Securities and Exchange Commission.

20


--------------------------------------------------------------------------------


(indicated by immigration status) as evidenced Bureau of Citizenship and
Immigration Services documentation; and

f. The Contractor shall immediately notify the COTR or PM when an employee’s
status changes (e.g., employee’s transfer, completion of a project, retirement
or termination of employment) that may affect the employee’s eligibility for
access to the facility, sensitive information, or resources.

g. To ensure the requirements of FIPS 201, Personal Identity Verification (PIV)
of Federal Employees and Contractors, are met, the Contractor shall:

1.             Provide a listing of personnel from whom an identification (ID)
card is requested to the COTR or PM who will provide a copy of the listing to
the card issuing office.  This may include Contractor and subcontractor
personnel.  Following issuing office directions for submittal of an application
package.

2.             While visiting or performing work on a DOT facility, as specified
by the issuing office, PM or COTR, ensure that contractor employees prominently
display their identification card.

3.             Promptly deliver to the issuing office: (1) all ID cards assigned
to an employee who no longer requires access to the facility; and (2) all
expired ID cards within five (5) days of their expiration or all cards at time
of contract termination, whichever occurs first.

4.             Immediately report any lost or stolen ID cards to the issuing
office and follow their instructions.

h.  The Contractor shall include the substance of this clause in all
subcontracts at any tier where the subcontractor may have access to Government
facilities, sensitive information, or resources.

i.  Failure to comply with these requirements may result in withholding of final
payment.

(End of clause)

 

52.232-33 Payment by Electronic Funds Transfer - Central Contractor Registration
(OCT 2003)

(a) Method of payment. (1) All payments by the Government under this contract
shall be made by electronic funds transfer (EFT), except as provided in
paragraph (a)(2) of this clause. As used in this clause, the term “EFT” refers
to the funds transfer and may also include the payment information transfer.

(2) In the event the Government is unable to release one or more payments by
EFT, the Contractor agrees to either -

21


--------------------------------------------------------------------------------


(i) Accept payment by check or some other mutually agreeable method of payment;
or

(ii) Request the Government to extend the payment due date until such time as
the Government can make payment by EFT (but see paragraph (d) of this clause).

(b) Contractor’s EFT information. The Government shall make payment to the
Contractor using the EFT information contained in the Central Contractor
Registration (CCR) database. In the event that the EFT information changes, the
Contractor shall be responsible for providing the updated information to the CCR
database.

(c) Mechanisms for EFT payment. The Government may make payment by EFT through
either the Automated Clearing House (ACH) network, subject to the rules of the
National Automated Clearing House Association, or the Fedwire Transfer System.
The rules governing Federal payments through the ACH are contained in 31 CFR
part 210.

(d) Suspension of payment. If the Contractor’s EFT information in the CCR
database is incorrect, then the Government need not make payment to the
Contractor under this contract until correct EFT information is entered into the
CCR database; and any invoice or contract financing request shall be deemed not
to be a proper invoice for the purpose of prompt payment under this contract.
The prompt payment terms of the contract regarding notice of an improper invoice
and delays in accrual of interest penalties apply.

(e) Liability for uncompleted or erroneous transfers. (1) If an uncompleted or
erroneous transfer occurs because the Government used the Contractor’s EFT
information incorrectly, the Government remains responsible for -

(i) Making a correct payment;

(ii) Paying any prompt payment penalty due; and

(iii) Recovering any erroneously directed funds.

(2) If an uncompleted or erroneous transfer occurs because the Contractor’s EFT
information was incorrect, or was revised within 30 days of Government release
of the EFT payment transaction instruction to the Federal Reserve System, and -

(i) If the funds are no longer under the control of the payment office, the
Government is deemed to have made payment and the Contractor is responsible for
recovery of any erroneously directed funds; or

(ii) If the funds remain under the control of the payment office, the Government
shall not make payment, and the provisions of paragraph (d) of this clause shall
apply.

(f) EFT and prompt payment. A payment shall be deemed to have been made in a
timely manner in accordance with the prompt payment terms of this contract if,
in the EFT payment transaction instruction released to the Federal Reserve
System, the date specified for settlement of the payment is on or before the
prompt payment due date,

22


--------------------------------------------------------------------------------


provided the specified payment date is a valid date under the rules of the
Federal Reserve System.

(g) EFT and assignment of claims. If the Contractor assigns the proceeds of this
contract as provided for in the assignment of claims terms of this contract, the
Contractor shall require as a condition of any such assignment, that the
assignee shall register separately in the CCR database and shall be paid by EFT
in accordance with the terms of this clause.  Notwithstanding any other
requirement of this contract, payment to an ultimate recipient other than the
Contractor, or a financial institution properly recognized under an assignment
of claims pursuant to subpart 32.8, is not permitted. In all respects, the
requirements of this clause shall apply to the assignee as if it were the
Contractor. EFT information that shows the ultimate recipient of the transfer to
be other than the Contractor, in the absence of a proper assignment of claims
acceptable to the Government, is incorrect EFT information within the meaning of
paragraph (d) of this clause.

(h) Liability for change of EFT information by financial agent. The Government
is not liable for errors resulting from changes to EFT information made by the
Contractor’s financial agent.

(i) Payment information. The payment or disbursing office shall forward to the
Contractor available payment information that is suitable for transmission as of
the date of release of the EFT instruction to the Federal Reserve System. The
Government may request the Contractor to designate a desired format and
method(s) for delivery of payment information from a list of formats and methods
the payment office is capable of executing. However, the Government does not
guarantee that any particular format or method of delivery is available at any
particular payment office and retains the latitude to use the format and
delivery method most convenient to the Government. If the Government makes
payment by check in accordance with paragraph  (a) of this clause, the
Government shall mail the payment information to the remittance address
contained in the CCR database.

(End of clause)

NONPERSONAL SERVICES CONTRACT

This contract is a “nonpersonal” services contract” as defined in the FAR at
subpart 37.101.  It is understood and agreed that the contractor and/or
contractor’s employees and subcontractors:   (1) shall perform the services
specified herein as independent contractors, not as employees of the
government;  (2) shall be responsible for their own management and
administration of the work required and bear sole responsibility for complying
with any and all technical, schedule, or financial requirements or constraints
attendant to the performance of this contract;  (3) shall be free from
supervision or control by any government employee with respect to the manner or
method of performance of the services specified; but  (4) shall, pursuant to the
government’s right and obligation to inspect, accept or reject the work, comply
with such general direction of the contracting officer, or the duly authorized
representative of the contracting officer as is necessary to ensure
accomplishment of the contract objectives.

23


--------------------------------------------------------------------------------


LIABILITY

The Government cannot indemnify the Contractor or its subcontractor(s) from
liability as a result of the performance of work under this contract. Therefore,
the Contractor is required to obtain adequate property, vehicle and liability
insurance during the entire period of performance, as appropriate, in accordance
with the provisions of the clause at FAR 52.228-5, which is incorporated into
this contract in Section I.  Evidence of such insurance must be submitted to the
Contracting Officer as a condition of award.

GOVERNMENT FURNISHED OR ACQUIRED PROPERTY

Any Government furnished or contractor acquired property provided or obtained
under the performance of this contract shall be accounted for as provided in
Transportation Acquisition Regulation (TAR) Subpart 1245.5, and by complying
with the following provision:

1252.245-70         GOVERNMENT PROPERTY REPORTS (OCT 1994)

(a)                                  The contractor shall prepare an annual
report of Government property in its possession and the possession of its
subcontractors.

(b)                                 The report shall be submitted to the
Contracting Officer not later than September 15 of each calendar year on Form
DOT F 4220.43, Contractor Report of Government Property.

QUALITY ASSURANCE STATEMENT

The Federal Highway Administration (FHWA) provides high-quality information to
serve Government, industry, and the public in a manner that promotes public
understanding.  Standards and policies are used to ensure and maximize the
quality, objectivity, utility, and integrity of its information.  FHWA
periodically reviews quality issues and adjusts its programs and processes to
ensure continuous quality improvement.

REPRINTS OF PUBLICATIONS

At such time that any article resulting from work under this contract is
published, two reprints of the publication shall be sent to the COTR, clearly
referencing this contract number and any other appropriate handling
information.  Written notification shall also be provided to the Contracting
Officer.

SITE VISITS

The FHWA, through its authorized representative, has the right at all reasonable
times, to make site visits for the purpose of reviewing the project
accomplishments and management control systems, and to provide technical
assistance and guidance as may be required.  If any site visit is made by the
FHWA on the premises of the Contractor, a team member, or a subcontractor
performing work under the contract, same will provide and will require their
subcontractor(s) to provide all reasonable facilities and assistance for the
safety and convenience of the FHWA and

24


--------------------------------------------------------------------------------


other Government representatives, in the performance of their duties.  Such
visits may be either announced or unannounced.

POST-AWARD EVALUATION OF CONTRACTOR PERFORMANCE

a.       Contractor Performance Evaluations

Annual and final evaluations of contractor performance will be prepared on this
contract in accordance with FAR 42.15 (or FAR 36.201 for construction, or FAR
36.604 for Architect-Engineering).  The final performance evaluations will be
prepared at the time of completion of work.  Annual and final evaluations will
be provided to the contractor as soon as practicable after completion of the
evaluation.  The contractor can elect to review the evaluation and submit
additional information or a rebuttal statement.  The contractor will be
permitted thirty days to respond.  Contractor response is voluntary and is not
mandatory.  Any disagreement between the parties regarding an evaluation will be
referred to an individual at a level above the Contracting Officer, whose
decision is final.

Copies of the evaluations, contractor responses, and review comments, if any,
will be retained as part of the contract file, and may be used to support future
award decisions.

b.      Electronic Access to Contractor Performance Evaluations

FAR 42.15 requires agencies to prepare annual and final evaluations of
contractor performance.  The U. S. Department of Transportation utilizes the
National Institutes of Health (NIH) Contractor Performance System (CPS) to
record and maintain past performance information.  The CPS module for
architect-engineer contracts is not yet available.  Therefore, the following
information regarding electronic access does not apply to architect-engineer
contracts.  Contractors that have Internet capability may access evaluations
through a secure Web site for review and comment by completing the registration
form that can be obtained at the following URL: 
https://www.cpscontractor.nih.gov/.

The registration process requires the contractor to identify an individual who
will serve as a primary contact and who will be authorized access to the
evaluation for review and comment.  In addition, the contractor will be required
to identify a secondary contact who will be responsible for notifying the
cognizant contracting official in the event the primary contact is unavailable
to process the evaluation within the required 30-day time period.  Once the
contractor is registered and a performance evaluation has been prepared and is
ready for comment, the CPS will send an e-mail to the contractor representative
notifying that individual that a performance evaluation is electronically
available for review and comment.

END OF CLAUSE

PROTECTION OF INFORMATION AND LIMITATION OF FUTURE CONTRACTING

a.               It is anticipated that in performance of this contract, the
Contractor may require access to or receipt of information and data relating to
FHWA’s plans, programs, technical requirements, and budgetary matters, and such
other information, the disclosure of which

25


--------------------------------------------------------------------------------


may give competitive advantage to recipients or would be adverse to the interest
of the Government.

b.              The Contractor shall not disclose such information acquired to
anyone, other than those Contractor, subcontractor, or consultant personnel
performing work under this contract, without the prior written consent of the
Contracting Officer, until such time as the Government may have authorized the
release of such information and data to the public.

c.               To the extent that the work under this contract requires access
to proprietary, business confidential, or financial data of other companies, and
as long as such data remains proprietary or confidential, the Contractor shall
protect such data from unauthorized use and disclosure and agrees not to use it
to compete against such companies.

d.              It is anticipated that during performance of this contract, the
Contractor may be issued Task Orders involving technical evaluation of other
Contractor’s offers or products.  FAR 9.505-3 provides that contracts shall not
generally be award to a Contractor that would evaluate or advise the Government
concerning its own products or activities or those of a competitor without
proper safeguards to ensure objectivity and protect the Government’s interests. 
These safeguards will be accomplished by restricting future contracting with the
Government as delineated below.

e.               FHWA will not unilaterally disclose to the Contractor any
proprietary information furnished by domestic or foreign participants in FHWA’s
programs.  If the Contractor requires access to such information in performance
of this contract, an agreement concerning release and restrictions on the use of
such data must be sought by the Contractor with the source of the data.

f.                 It is agreed by the parties of this contract that the
Contractor will be restricted in its future contracting with Government in the
manner described below in this sub-section f.  Except as specifically provided
below in the sub-section f, the Contractor shall be free to compete for FHWA
business on an equal basis with other companies.  If the Contractor, under the
terms of this contract, acquires or obtains information specified in paragraphs
a or c of this section and if that information is not publicly available and
could give the Contractor a competitive advantage in subsequent procurements or
would be adverse to the interests of the Government, then the Contractor shall
be ineligible to perform as a prime contractor, subcontractor or consultant, or
in any capacity to any supplier under an ensuing Government contract.  Further,
if the Contractor, under the terms of this contract, is required to develop
specifications or a statement of work, or to develop materials leading directly,
predictably or without delay to a statement of work to be used in the
competitive procurement of a system or services, the Contractor shall be
ineligible to perform the work described within that solicitation as a prime
contractor, subcontractor, consultant, or in any capacity to any supplier under
an ensuing FHWA contract.  Any questions on this matter shall be immediately
addressed to the Contracting Officer.

g.              These restrictions do not limit the Contractor’s right to use
and disclose any information and data obtained from another source without
restriction.

h.              The Contractor agrees to train its employees who will have
access to such sensitive information in all necessary security procedures and
require them to sign non-disclosure

26


--------------------------------------------------------------------------------


statements and certificates attesting to their understanding of the requirements
for safeguarding such information.

i.                  In the event that the Contractor fails to comply with this
provision of the contract, the Government may terminate the contract for
default.

j.                  The Contractor shall include this provision, including this
paragraph, in all subcontracts and consultant agreements for performance of work
under this contract unless excused in writing by the Contracting Officer.

COMPUTER RELATED SERVICES

The primary purpose of this contract is not to perform ADP services or computer
services. (The mere use of personal computers and common off-the-shelf programs
– for word-processing, desk-top publishing, spreadsheets, e-mails, and the
creation and manipulation of graphics – is not considered “computer related
services”).

However, in the performance of one or more task orders, there is a possibility
that the Contractor might be required to create or to modify a web site, or
might be required to create or modify a database, or might provide other
technical collaboration/support using computers.  If any technical work of the
type described in this paragraph were ever required, it would be specified in
the applicable task order(s).  Any such technical work shall be carefully
coordinated with the COTR to ensure that the work complies with any FHWA ADP
standards applicable at that time.

All requirements for compliance with the accessibility standards of Section 508
of the Rehabilitation Act will be specified in the applicable Task Orders.

SOURCE CODE FOR SOFTWARE

In the event that source code is first produced under this contract, delivery of
all source code for all software developed hereunder shall be in both electronic
and paper format.

52.224-1 Privacy Act Notification (APR 1984)

The Contractor will be required to design, develop, or operate a system of
records on individuals, to accomplish an agency function subject to the Privacy
Act of 1974, Public Law 93-579, December 31, 1974 (5 U.S.C. 552a) and applicable
agency regulations.  Violation of the Act may involve the imposition of criminal
penalties.

27


--------------------------------------------------------------------------------


PART II

SECTION I - CONTRACT CLAUSES

52.237-3                       CONTINUITY OF SERVICES (JAN 1991)

[In accordance with Iteris’ request, subparagraph “c” of the CONTINUITY OF
SERVICES clause is hereby modified so as to read as follows:]

“(c)                The Contractor shall allow as many personnel as practicable
to remain on the job to help the successor maintain the continuity and
consistency of the services required by this contract.  Personnel records will
only be released to the successor with employee permission.  If selected
employees are agreeable to the change, the Contractor shall release them at a
mutually agreeable date.”

52.252-2 Clauses Incorporated by Reference. (FEB 1998)

This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address(es): http://www.arnet.gov/far/
 (the Official General Services Administration (GSA) Site of the Federal
Acquisition Regulations (FAR));  http://www.dot.gov/ost/m60/tamtar/tar.htm (the
Official DOT Site of the Transportation Acquisition Regulations (TAR)).


I.      FEDERAL ACQUISITION REGULATION (48 CFR CHAPTER 1) CLAUSES

 

1.

 

52.202-1

 

Definitions (JUL 2004)

 

2.

 

52.203-3

 

Gratuities (APR 1984)

 

3.

 

52.203-5

 

Covenant Against Contingent Fees (APR 1984)

 

4.

 

52.203-6

 

Restrictions on Sub-Contractor Sales to the Government (JUL 1995)

 

5.

 

52.203-7

 

Anti-Kickback Procedures (JUL 1995)

 

6.

 

52.203-8

 

Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity
(JAN 1997)

 

7.

 

52.203-10

 

Price or Fee Adjustment for Illegal or Improper Activity (JAN 1997)

 

8.

 

52.203-12

 

Limitations on Payments to Influence Certain Federal Transactions (SEP 2005)

 

9.

 

52.204-4

 

Printing/Copying Double-sided on Recycled Paper (AUG 2000)

 

10.

 

52.204-7

 

Central Contractor Registration (JULY 2006)

 

11.

 

52.209-6

 

Protecting the Government’s Interest When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment (JAN 2005)

 

12.

 

52.215-2

 

Audit and Records – Negotiation (JUN 1999)

 

13.

 

52.215-8

 

Order of Precedence – Uniform Contract Format (OCT 1997)

 

14.

 

52.215-10

 

Price Reduction for Defective Cost or Pricing Data (OCT 1997)

 

15.

 

52.215-11

 

Price Reduction for Defective Cost or Pricing Data – Modifications (OCT 1997)

 

16.

 

52.215-12

 

Sub-Contractor Cost or Pricing Data (OCT 1997)

 

17.

 

52.215-13

 

Sub-Contractor Cost or Pricing Data – Modifications (OCT 1997)

 

18.

 

52.215-15

 

Pension Adjustments and Asset Reversions (OCT 2004)

 

28


--------------------------------------------------------------------------------


 

 

19.

 

52.215-17

 

Waiver of Facilities Capital Cost of Money (OCT 1997)

 

20.

 

52.215-18

 

Reversion or Adjustment of Plans for Post Retirement Benefits (PRB) Other than
Pensions (JUL 2005)

 

21.

 

52.215-19

 

Notifications of Ownership Changes (OCT 1997)

 

22.

 

52.215-21

 

Requirements for Cost or Pricing Data or Information Other Than Cost or Pricing
Data – Modifications (OCT 1997)

 

23.

 

52.216-7

 

Allowable Cost and Payment (DEC 2002)

 

24.

 

52.216-8

 

Fixed Fee (MAR 1997)

 

25.

 

52.216-18

 

Ordering (OCT 1995)

 

26.

 

52.216-22

 

Indefinite Quantity (OCT 1995)

 

27.

 

52.219-4

 

Notice Of Price Evaluation For HUBZone Small Business Concerns (JAN 1999)

 

28.

 

52.219-8

 

Utilization Of Small Business Concerns (MAY 2004)

 

29.

 

52.219-9

 

Small Business Subcontracting Plan (JULY 2005)

 

30.

 

52.219-16

 

Liquidated Damages – Subcontracting Plan (JAN 1999)

 

31.

 

52.222-3

 

Convict Labor (JUN 2003)

 

32.

 

52.222-21

 

Prohibition of Segregated Facilities (FEB 1999)

 

33.

 

52.222-26

 

Equal Opportunity (APR 2002)

 

34.

 

52.222-35

 

Equal Opportunity for Special Disabled Veterans, Veterans of the Vietnam Era,
and Other Eligible Veterans (DEC 2001)

 

35.

 

52.222-36

 

Affirmative Action for Workers with Disabilities (JUN 1998)

 

36.

 

52.222-37

 

Employment Reports on Special Disabled Veterans and Veterans of the Vietnam Era
(DEC 2001)

 

37.

 

52.223-5

 

Pollution Prevention and Right-to-Know Information (APR 1998)

 

38.

 

52.223-6

 

Drug-Free Workplace (MAY 2001)

 

39.

 

52.223-14

 

Toxic Chemical Release Reporting (AUG 2003)

 

40.

 

52.224-2

 

Privacy Act (APR 1984)

 

41.

 

52.225-13

 

Restrictions on Certain Foreign Purchases (FEB 2006)

 

42.

 

52.225-14

 

Inconsistency between English Version and Translation of Contract (FEB 2000)

 

43.

 

52.226-1

 

Utilization of Indian Organizations and Indian Owned Economic Enterprises (JUN
2000)

 

44.

 

52.227-1

 

Authorization and Consent (JUL 1995)

 

45.

 

52.227-2

 

Notice and Assistance Regarding Patent and Copyright Infringement (AUG 1996)

 

46.

 

52.227-11

 

Patent Rights – Retention by the Contractor (Short Form) (JUN 1997)

 

47.

 

52.227-14

 

Rights in Data – General (JUN 1987)

 

48.

 

52.227-19

 

Commercial Computer Software – Restricted Rights (JUN 1987)

 

49.

 

52.228-7

 

Insurance – Liability to Third Persons (MAR 1996)

 

50.

 

52.230-2

 

Cost Accounting Standards (APR 1998)

 

51.

 

52.230-3

 

Disclosure and Consistency of Cost Accounting Practices (APR 1998)

 

52.

 

52.230-6

 

Administration of Cost Accounting Standards (APR 2005)

 

53.

 

52.232-9

 

Limitation on Withholding of Payments (APR 1984)

 

54.

 

52.232-17

 

Interest (JUN 1996)

 

55.

 

52.232-22

 

Limitation of Funds (APR 1984)

 

56.

 

52.232-23

 

Assignment of Claims (JAN 1986)

 

57.

 

52.232-25

 

Prompt Payment (OCT 2003)

 

58.

 

52.233-1

 

Disputes (JUL 2002)

 

59.

 

52.233-3

 

Protest After Award (AUG 1996) – Alternate I (JUN 1985)

 

60.

 

52.233-4

 

Applicable Law for Breach of Contract Claim (OCT 2004)

 

29


--------------------------------------------------------------------------------


 

 

61.

 

52.237-2

 

Protection of Government Buildings, Equipment, and Vegetation (APR 1984)

 

62.

 

52.237-3

 

Continuity of Services (JAN 1991)

 

63.

 

52.237-10

 

Identification of Uncompensated Overtime (OCT 1997)

 

64.

 

52.242-1

 

Notice of Intent to Disallow Costs (APR 1984)

 

65.

 

52.242-3

 

Penalties for Unallowable Costs (MAY 2001)

 

66.

 

52.242-4

 

Certification of Final Indirect Costs (JAN 1997)

 

67.

 

52.242-13

 

Bankruptcy (JUL 1995)

 

68.

 

52.243-2

 

Changes – Cost-Reimbursement (AUG 1987) – Alternate I (APR 1984)

 

69.

 

52.244-2

 

Subcontracts (AUG 1998) – Alternate I (JAN 2006)

 

70.

 

52.244-6

 

Subcontracts for Commercial Items (FEB 2006)

 

71.

 

52.244-5

 

Competition in Subcontracting (DEC 1996)

 

72.

 

52.245-1

 

Property Records (APR 1984)

 

73.

 

52.245-5

 

Government Property (Cost-Reimbursement, Time-and-Material, or Labor-Hour
Contracts) (MAY 2004)

 

74.

 

52.245-19

 

Government Property Furnished “As Is” (APR 1984)

 

75.

 

52.246-25

 

Limitation of Liability – Services (FEB 1997)

 

76.

 

52.247-34

 

FOB Destination (NOV 1991)

 

77.

 

52.249-6

 

Termination (Cost-Reimbursement) (MAY 2004)

 

78.

 

52.249-14

 

Excusable Delays (APR 1984)

 

79.

 

52.253-1

 

Computer Generated Forms (JAN 1991)

 

II.  DEPARTMENT OF TRANSPORTATION ACQUISITION REGULATIONS (48 CHAPTER 12)
CLAUSES

 

 

80.

 

1252.223-73

 

Seat Belt Use Policies and Programs (MAY 2005)

 

81.

 

1252.237-71

 

Certification of Data (APR 2005)

 

82.

 

1252.242-71

 

Contract Testimony (OCT 1994)

 

83.

 

1252.242-72

 

Dissemination of Contract Information (OCT 1994)

 

84.

 

1252.242-73

 

Contracting Officer’s Technical Representative (OCT 1994)

 

52.252-4 Alterations in Contract. (APR 1984)

 Portions of this contract are altered as follows: None

30


--------------------------------------------------------------------------------


P A R T  III

SECTION J - LIST OF ATTACHMENTS

1.                                       Standard Form LLL, Disclosure of
Lobbying Activities - 2 pages

2.             FHWA Billing Instructions for Cost Reimbursement Contracts - 4
pages

31


--------------------------------------------------------------------------------